Title: From James Madison to William Jones, 24 May 1814
From: Madison, James
To: Jones, William


        
          Dear Sir
          Montpelier May 24. 1814
        
        I have looked into the cases referred to in your letter of  as found in the proceedings of the Court now returned. That I may decide on them with the satisfac. & advantage of a previous consultation with you, I delay the decision till my return to the City. This will probably be before the 1st. of next month. I am making preparation ⟨to⟩ set out on friday next, and shall lose no time unnecessarily on the road. As I make arrangements for falling in with or having sent to me, communications from Washington, you will be so good as to continue yours till otherwise advised. Accept my friendly respects & best wishes
        
          James Madison
        
       